DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-10 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant states, on pages 6-7, that the claimed features fall within the "Certain Method of Organizing Human Activities" grouping of abstract ideas. Applicant further states that the claimed features are directed to an information processing method and an information processor for setting a meeting place for multiple users, in such a way that has not been performed in the prior art.
Examiner respectfully disagrees with Applicant’s arguments. The amended limitations in their respective claims, are directed, in part, to a method for provisionally setting a meeting place a plurality of times based on the travel costs and the join costs of the respective users. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The recommendation of a meeting place is a form of managing interaction between people because it determines the best place to meet with other people based on the travel costs and the join costs of the respective users. Therefore, facilitating interactions with other people. If a claim limitation, under its 
The main functions recited in claim 1 are merely used to: collect data (e.g. departure point, destination point, and travel cost), analyze the data (e.g. calculate the sum of the travel costs and the join costs of the respective users to determine which meeting point minimizes the total cost), and display certain results of the collection and analysis (e.g. meeting point that minimizes the total cost). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The claims do not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of provisionally setting a meeting place a plurality of times based on the travel costs and the join costs of the respective users.
Applicant further states, on page 9, Aivodji does not disclose or suggest a join cost.
Examiner respectfully disagrees with Applicant. Aivodji discloses a join cost (Page 243, 3.3 Multimodal routing, lines 1-5, discloses transportation modes (e.g. car, walk, bike, car, public transportation); Page 245, Table 2 discloses that the cost takes into consideration different modes of transportation; Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the  the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost; Page 245, 4.3.2. Intersection of potential meeting locations Page 246, 4.3.3 Computation of shared paths, constraints for taking a particular highway or using a particular parking station). As defined by the Applicant, a join cost is just a cost incurred at a meeting place (see Applicant’s specification, Paragraph 0006). In this case, the waiting occurs in a meeting point and the waiting time is a factor that is related to a cost (e.g. Wcost). Therefore, based on broadest reasonable interpretation in light of the specification, Aivodji discloses a “join cost”. 
Applicant further states, on page 9, the combination of the applied art does not disclose or suggest the features of claim 1, and similarly, claim 3. Specifically, the claims of the present application recite:" . . . for each transportation, the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting."
Examiner respectfully disagrees with Applicant. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 
Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method, comprising: acquiring a departure point and transportation of each of a plurality of users and a destination in common; provisionally setting a meeting place a plurality of times; deriving, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and calculating the sum of the travel costs and the join costs of the respective users, wherein for each transportation, the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting; and formally setting a meeting place based on a plurality of calculated sums. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The recommendation of a meeting place is a form of managing interaction between people because it determines the best place to meet with other people based on the travel costs and the join costs of the respective users. Therefore, facilitating interactions with other people. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes an additional element: an information processor.
The information processor is merely used to acquire a departure point and transportation of each of a plurality of users and a destination in common; to provisionally set a meeting place a plurality of times; to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users; and to formally set a meeting place based on a plurality of calculated sums. (Paragraph 0009). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The information processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of setting a meeting place based on a plurality of calculated sums. The specification shows that the information processor is merely used to acquire a departure point and transportation of each of a plurality of users and a destination in common; to provisionally set a meeting place a plurality of times; to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users; and to formally set a meeting place based on a plurality of calculated sums. (Paragraph 0009). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 3
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 3 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 3 recites: A system: configured to acquire a departure point and transportation of each of a plurality of users and a destination in common; to provisionally set a meeting place a plurality of times; to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users, wherein for each transportation, the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting; and to formally set a meeting place based on a plurality of calculated sums. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The recommendation of a meeting place is a form of managing interaction between people because it determines the best place to meet with other people based on the travel costs and the join costs of the respective users. Therefore, facilitating interactions with other people. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 3 includes additional elements: an information processor; an acquirer; a provisional setting unit; a calculation unit; and a formal setting unit.
The information processor is merely used to acquire a departure point and transportation of each of a plurality of users and a destination in common; to provisionally set a meeting place a plurality of times; to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users; and to formally set a meeting place based on a plurality of calculated sums. (Paragraph 0009). The acquirer is merely used to acquire a departure point and transportation of each of a plurality of users and a destination in common (Paragraph 0009). The provisional setting unit is merely used to set a meeting place a plurality of times (Paragraph 0009). The calculation unit is merely used to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users (Paragraph 0009). The formal setting unit is merely used to formally set a meeting place based on a plurality of calculated sums (Paragraph 0009). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the acquired is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since it’s just used to collect information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of setting a meeting place based on a plurality of calculated sums. The specification shows that the information processor is merely used to acquire a departure point and transportation of each of a plurality of users and a destination in common; to provisionally set a meeting place a plurality of times; to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users; and to formally set a meeting place based on a plurality of calculated sums. (Paragraph 0009). The acquirer is merely used to acquire a departure point and transportation of each of a plurality of users and a destination in common (Paragraph 0009). The provisional setting unit is merely used to set a meeting place a plurality of times (Paragraph 0009). The calculation unit is merely used to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users (Paragraph 0009). The formal setting unit is merely used to formally set a meeting place based on a plurality of calculated sums (Paragraph 0009). Also, the acquirer, at Step 2B, is considered a conventional computer function of “receiving or transmitting over a network.” See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2 and 4 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by further specifying that the information processor is used to: acquire current position information of the plurality of user; derive, when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time, for the meeting place provisionally set each time in the provisionally setting; and re-calculate the travel cost of each user based on the current position of the users. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. As stated above, the information processor is further used to gather data (current position of the users). The information processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 6-10 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by further specifying that the information processor is used to: find a meeting place near a station; and set a lower join cost when the parking fee per unit time of the parking area is lower. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. As stated above, the information processor is further used to gather data (meeting places near a station and parking fees). The information processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis.  Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. (US 2015/0045068 A1), in view of Aïvodji (Aïvodji, Ulrich Aïvodji, et al. "Meeting points in ridesharing: A privacy-preserving approach." Transportation Research Part C: Emerging Technologies 72 (2016): 239-253), in further view of Asai et al. (US 6,421,606 B1).
Regarding claim 1, Soffer et al. discloses an information processing method (See Figure 2, item 50, Processor; Paragraph 0004, Embodiments of the present invention provide methods, apparatus and software that can actively assist a user in making location and time-related decisions), comprising: 
acquiring a departure point and transportation of each of a plurality of users (Paragraph 0060, In the example shown in FIG. 3, the user is on the way to a meeting with a contact person, whose location is marked by a symbol 106 at the right of the figure. The PDA computes the user's expected time of arrival at the meeting location, based on the user's current mode of transportation and speed of motion, on the distance to the destination, and on any expected delays along the way) and a destination in common (Paragraph 0015, Additionally or alternatively, coordinating the travel includes arranging, by means of the autonomous communication, for the person to pick up the user en route to a common destination); 
provisionally setting a meeting place a plurality of times (Paragraph 0019, In one embodiment, generating the request includes querying the second PDA with respect to an estimated time of arrival of the second user at a predefined destination, the response includes the estimated time of arrival, and coordinating the travel includes suggesting to the first user a change in a travel plan responsively to the estimated time of arrival; Paragraph 0020, Generating the request may include, after scheduling the event, autonomously asking the second PDA to change at least one of a time and a venue of the event;  Paragraph 0062, In other cases, PDAs belonging to two users may negotiate between them a suitable place to meet based on availability (free time), location, means of travel available to each user--together with any limitations or disabilities, and data relating to the relationship between the users wanting to meet in terms of behavioral history, hierarchy (motivation to meet), etc.; Paragraph 0063, the PDA reevaluates the targets and proposes appropriate actions that the user may take in response); 
…
Soffer et al. discloses all the limitations above, a meeting place (Paragraph 0062), and optimizing geo-spatial and price considerations (Paragraph 0043). Although Soffer et al. discloses optimizing geo-spatial and price considerations, Soffer et al. does not specifically disclose deriving, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and calculating the sum of the travel costs and the join costs of the respective users; wherein for each transportation, the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting; and formally setting a meeting place based on a plurality of calculated sums.
However, Aïvodji discloses provisionally setting a meeting place a plurality of times (See Introduction, Paragraph 0002, In classical ridesharing services, the most studied problem is to assign riders to drivers given various constraints or objectives (Furuhata et al., 2013; Agatz et al., 2012). However, as stated in Agatz et al. (2012) and Stiglic et al. (2015), another problem arises when considering meeting points between riders and drivers to satisfy more assignments or to produce better solutions with respect to some objectives including the reduction of the travel time spent by the rider, the partial use of the public transportation system or simply the walking distance before reaching the pick-up location. Instead of putting the burden of ﬁnding the meeting points on the users, the system itself should be able to identify the optimal meeting points to make the trip as short as possible for both participants).
deriving, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination (Page 245, Table 3, 4-Local computation of trip costs associated to the use of each shared path; Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost), and a join cost of each user required for joining at the meeting place based on the transportation of the user (Page 243, 3.3 Multimodal routing, lines 1-5, discloses transportation modes (e.g. car, walk, bike, car, public transportation); Page 245, Table 2 discloses that the cost takes into consideration different modes of transportation; Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost; Page 245, 4.3.2. Intersection of potential meeting locations Page 246, 4.3.3 Computation of shared paths, constraints for taking a particular highway or using a particular parking station), and calculating the sum of the travel costs and the join costs of the respective users (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost), wherein for each transportation (Page 243, 3.3 Multimodal routing, lines 1-5, discloses transportation modes (e.g. car, walk, bike, car, public transportation); Page 245, Table 2 discloses that the cost takes into consideration different modes of transportation), the join cost required for joining at the meeting place unsuitable for meeting is set … (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost; Page 245, 4.3.2. Intersection of potential meeting locations Page 246, 4.3.3 Computation of shared paths, constraints for taking a particular highway or using a particular parking station; Page 247, 4.3.7 Waiting time; In the proposed approach, there is no guarantee that the waiting time of each participant at the pick-up location will be the lowest one. To ensure that the waiting time meets the constraints of the schedule of each user, one can rely on homomorphic encryption to check if 
    PNG
    media_image1.png
    22
    477
    media_image1.png
    Greyscale
represents the maximal waiting time of user u at the pick-up location i. To take into account the limitation of each user on the waiting time, in this last step it is important to check if the waiting time corresponding to the best selected path is valid using a secure comparison method. If this condition is not met (i.e., the time is not valid), the users have to select a second path and so forth until the waiting time of the path considered matches their constraints)); 
and formally setting a meeting place based on a plurality of calculated sums (Abstract, lines 3-6, Recent ridesharing approaches help to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place based on optimizing geo-spatial and price considerations of the invention of Soffer et al. to further incorporate wherein setting a meeting place is based on a plurality of calculated sums (e.g. sum of the travel cost of each user to get to the meeting place, the join cost, and the shared cost from the meeting place to the destination) of the invention of Aïvodji because doing so would allow the method to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider) (see Aïvodji, Abstract). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Soffer et al. and Aïvodji discloses all the limitations above and minimizing the sum of the cost of journeys by electing ideal meeting points (e.g. ideal pick up location). Although the combination of Soffer et al. and Aïvodji discloses a join cost required for joining at the meeting place (e.g. waiting cost), constraints for using a particular parking station, and a maximum waiting time for each participant at a meeting place, the combination of Soffer et al. and Aïvodji does not specifically disclose wherein the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting.
However, Asai et al. discloses a join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting (Column 21, lines 16-21, The link cost between node N4 and node N5 is the required train travel time Tt (2) between stations B and C. Station C also includes a node cost in a manner similar to stations A and B, which may be determined according to the number of stairs and uneven paths traveled from the platform to the exit; Column 21, lines 57-63, It may also be preferable to take into account the cost of each node in the vehicular route and the parking lot cost. The node cost in the vehicular route can be determined by the necessity to make right and left turns, and the presence of traffic lights. The node cost of a parking lot may be the parking fee. In general, when the link cost of the vehicular route is denoted by C(Ln); Column 22, lines 2-29, The cost C(Sn) of a parking lot node and a station node in a public transportation route can be expressed by equation 6, wherein Xpn is the parking fee converted into a time cost (by, for example, converting 500 yen into 30 minutes), Ypn is the public transportation service fee converted into a time cost, Zpn is the waiting time, Stn is the cost related to number of stairs and uneven paths converted into units of time, and Bfn is the cost related to the degree to which the facility is barrier-free for a user using a wheelchair, in units of time (this cost, for example, increases the regular cost of a staircase by 10 times when no slope or elevator is provided in place of the staircase; Examiner notes that the node cost can be increased when the facility does not have accessibility for people with disabilities or when there are uneven paths. Therefore, based on broadest reasonable interpretation in light of the specification, Asai et al. discloses “the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting.”)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place by minimizing the sum of the cost of journeys (e.g. by taking into consideration the travel cost of each user to get to the meeting place, the join cost, the shared cost from the meeting place to the destination, constraints of meeting locations, and mode of transportation) of the invention of Soffer et al. and Aïvodji to further incorporate wherein the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting of the invention of Asai et al. because doing so would allow the method to increase the node cost when no slope or elevator is provided in place of the staircase (see Asai et al., Column 22, lines 2-29). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Soffer discloses an information processor (See Figure 2, item 50, Processor), comprising: 
an acquirer configured to acquire a departure point and transportation of each of a plurality of users (Paragraph 0060, In the example shown in FIG. 3, the user is on the way to a meeting with a contact person, whose location is marked by a symbol 106 at the right of the figure. The PDA computes the user's expected time of arrival at the meeting location, based on the user's current mode of transportation and speed of motion, on the distance to the destination, and on any expected delays along the way) and a destination in common (Paragraph 0015, Additionally or alternatively, coordinating the travel includes arranging, by means of the autonomous communication, for the person to pick up the user en route to a common destination); 
a provisional setting unit configured to provisionally set a meeting place a plurality of times (Paragraph 0019, In one embodiment, generating the request includes querying the second PDA with respect to an estimated time of arrival of the second user at a predefined destination, the response includes the estimated time of arrival, and coordinating the travel includes suggesting to the first user a change in a travel plan responsively to the estimated time of arrival; Paragraph 0020, Generating the request may include, after scheduling the event, autonomously asking the second PDA to change at least one of a time and a venue of the event;  Paragraph 0062, In other cases, PDAs belonging to two users may negotiate between them a suitable place to meet based on availability (free time), location, means of travel available to each user--together with any limitations or disabilities, and data relating to the relationship between the users wanting to meet in terms of behavioral history, hierarchy (motivation to meet), etc.; Paragraph 0063, the PDA reevaluates the targets and proposes appropriate actions that the user may take in response); 
…
Soffer et al. discloses all the limitations above, a meeting place (Paragraph 0062), and optimizing geo-spatial and price considerations (Paragraph 0043). Although Soffer et al. discloses optimizing geo-spatial and price considerations, Soffer et al. does not specifically disclose a calculation unit configured to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and to calculate the sum of the travel costs and the join costs of the respective users, wherein for each transportation, the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting; and a formal setting unit configured to formally set a meeting place based on a plurality of calculated sums.
However, Aïvodji discloses provisionally setting a meeting place a plurality of times (See Introduction, Paragraph 0002, In classical ridesharing services, the most studied problem is to assign riders to drivers given various constraints or objectives (Furuhata et al., 2013; Agatz et al., 2012). However, as stated in Agatz et al. (2012) and Stiglic et al. (2015), another problem arises when considering meeting points between riders and drivers to satisfy more assignments or to produce better solutions with respect to some objectives including the reduction of the travel time spent by the rider, the partial use of the public transportation system or simply the walking distance before reaching the pick-up location. Instead of putting the burden of ﬁnding the meeting points on the users, the system itself should be able to identify the optimal meeting points to make the trip as short as possible for both participants).
a calculation unit configured to derive, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination (Page 245, Table 3, 4-Local computation of trip costs associated to the use of each shared path; Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost), and a join cost of each user required for joining at the meeting place based on the transportation of the user (Page 243, 3.3 Multimodal routing, lines 1-5, discloses transportation modes (e.g. car, walk, bike, car, public transportation); Page 245, Table 2 discloses that the cost takes into consideration different modes of transportation; Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost; Page 245, 4.3.2. Intersection of potential meeting locations Page 246, 4.3.3 Computation of shared paths, constraints for taking a particular highway or using a particular parking station), and to calculate the sum of the travel costs and the join costs of the respective users (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost), wherein for each transportation (Page 243, 3.3 Multimodal routing, lines 1-5, discloses transportation modes (e.g. car, walk, bike, car, public transportation); Page 245, Table 2 discloses that the cost takes into consideration different modes of transportation), the join cost required for joining at the meeting place unsuitable for meeting is set … (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare 2SP-SP and Priv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost; Page 245, 4.3.2. Intersection of potential meeting locations Page 246, 4.3.3 Computation of shared paths, constraints for taking a particular highway or using a particular parking station; Page 247, 4.3.7 Waiting time; In the proposed approach, there is no guarantee that the waiting time of each participant at the pick-up location will be the lowest one. To ensure that the waiting time meets the constraints of the schedule of each user, one can rely on homomorphic encryption to check if 
    PNG
    media_image1.png
    22
    477
    media_image1.png
    Greyscale
represents the maximal waiting time of user u at the pick-up location i. To take into account the limitation of each user on the waiting time, in this last step it is important to check if the waiting time corresponding to the best selected path is valid using a secure comparison method. If this condition is not met (i.e., the time is not valid), the users have to select a second path and so forth until the waiting time of the path considered matches their constraints); 
and a formal setting unit configured to formally set a meeting place based on a plurality of calculated sums (Abstract, lines 3-6, Recent ridesharing approaches help to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place based on optimizing geo-spatial and price considerations of the invention of Soffer et al. to further incorporate wherein setting a meeting place is based on a plurality of calculated sums (e.g. sum of the travel cost of each user to get to the meeting place, the join cost, and the shared cost from the meeting place to the destination) of the invention of Aïvodji because doing so would allow the method to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider) (see Aïvodji, Abstract). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Soffer et al. and Aïvodji discloses all the limitations above and minimizing the sum of the cost of journeys by electing ideal meeting points (e.g. ideal pick up location). Although the combination of Soffer et al. and Aïvodji discloses a join cost required for joining at the meeting place (e.g. waiting cost), constraints for using a particular parking station, and a maximum waiting time for each participant at a meeting place, the combination of Soffer et al. and Aïvodji does not specifically disclose wherein the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting.
However, Asai et al. discloses a join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting (Column 21, lines 16-21, The link cost between node N4 and node N5 is the required train travel time Tt (2) between stations B and C. Station C also includes a node cost in a manner similar to stations A and B, which may be determined according to the number of stairs and uneven paths traveled from the platform to the exit; Column 21, lines 57-63, It may also be preferable to take into account the cost of each node in the vehicular route and the parking lot cost. The node cost in the vehicular route can be determined by the necessity to make right and left turns, and the presence of traffic lights. The node cost of a parking lot may be the parking fee. In general, when the link cost of the vehicular route is denoted by C(Ln); Column 22, lines 2-29, The cost C(Sn) of a parking lot node and a station node in a public transportation route can be expressed by equation 6, wherein Xpn is the parking fee converted into a time cost (by, for example, converting 500 yen into 30 minutes), Ypn is the public transportation service fee converted into a time cost, Zpn is the waiting time, Stn is the cost related to number of stairs and uneven paths converted into units of time, and Bfn is the cost related to the degree to which the facility is barrier-free for a user using a wheelchair, in units of time (this cost, for example, increases the regular cost of a staircase by 10 times when no slope or elevator is provided in place of the staircase; Examiner notes that the node cost can be increased when the facility does not have accessibility for people with disabilities or when there are uneven paths. Therefore, based on broadest reasonable interpretation in light of the specification, Asai et al. discloses “the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting.”)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place by minimizing the sum of the cost of journeys (e.g. by taking into consideration the travel cost of each user to get to the meeting place, the join cost, the shared cost from the meeting place to the destination, constraints of meeting locations, constraints of waiting time at the meeting place, and mode of transportation) of the invention of Soffer et al. and Aïvodji to further incorporate wherein the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting of the invention of Asai et al. because doing so would allow the method to increase the node cost when no slope or elevator is provided in place of the staircase (see Asai et al., Column 22, lines 2-29). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 8, which are dependent of claims 1 and 3, the combination of Soffer et al., Aïvodji, and Asai et al. discloses all the limitations in claims 1 and 3. Soffer et al. further discloses wherein when the transportation is by car, the meeting place unsuitable for meeting is a place where parking and stopping of the car is impossible or difficult (see Figure 6B and related text in Paragraph 0108, In addition, PDA-B may check traffic and parking information in order to ensure that the event of interest will not be too difficult to get to, at a transportation checking step 202. For this purpose, for example, the PDA may consult information feeds regarding incidents and special events in the area of interest). 
Regarding claims 6 and 9, which are dependent of claims 1 and 3, the combination of Soffer et al., Aïvodji, and Asai et al. discloses all the limitations in claims 1 and 3. Although Soffer discloses wherein when the transportation is by car, the meeting place unsuitable for meeting is a place where parking and stopping of the car is impossible or difficult, Soffer et al. does not specifically disclose wherein when the transportation is by car, the join cost required for joining at the meeting place with a parking area is set lower if the parking fee per unit time of the parking area is lower.
	However, Asai et al. discloses wherein when the transportation is by car, the join cost required for joining at the meeting place with a parking area is set lower if the parking fee per unit time of the parking area is lower (Column 21, lines 57-63, It may also be preferable to take into account the cost of each node in the vehicular route and the parking lot cost. The node cost in the vehicular route can be determined by the necessity to make right and left turns, and the presence of traffic lights. The node cost of a parking lot may be the parking fee. In general, when the link cost of the vehicular route is denoted by C(Ln)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place, which can determine that a meeting place is an unsuitable meeting place where parking and stopping of the car is impossible or difficult of the invention of Soffer et al. to further incorporate wherein the join cost required for joining at the meeting place with a parking area is set lower if the parking fee per unit time of the parking area is lower of the invention of Asai et al. because doing so would allow the method to take into account the cost of each node in the vehicular route and the parking lot cost (see Asai et al., Column 21, lines 57-63). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 7 and 10, which is dependent of claims 1 and 3, the combination of Soffer et al., Aïvodji, and Asai et al. discloses all the limitations in claims 1 and 3. Soffer et al. further discloses wherein when the transportation is by train (Paragraph 0071, Other means of transport managed and suggested by the system may include ferries, trains, subway trains and other public transport networks), the meeting place suitable for meeting includes …, commercial facilities near … (Paragraph 0060, Upon locating such a coffee shop within the area of relevance), and a landmark (Paragraph 0095, density of points of interest in a certain category; Paragraph 0096, The distance measurement at step 146 can be further extended to identify the user's "role" in relation to the given location, for example, "commuter," "business traveler," "tourist," or "weekend shopper”). Although Soffer et al. discloses all the limitations above, Soffer et al. does not specifically disclose wherein when the transportation is by train, the meeting place suitable for meeting includes a station and commercial facilities near a station.
	However, Asai et al. discloses wherein when the transportation is by train, the meeting place suitable for meeting includes a station, commercial facilities near a station, … (Column 4, lines 2-10, When the public transportation service is railway, the node information includes nodes denoting the locations of the railway stations, and the link information includes links connecting between those nodes denoting the station locations. The node information may further include a node denoting the location of a railway station and a node denoting the location of a parking lot near the station, while the link information may further include a link connecting between those nodes).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place, wherein the meeting place includes commercial facilities and points of interest near an area of relevance of the invention of Soffer et al. to further incorporate wherein when the transportation is by train, the meeting place suitable for meeting includes a station and commercial facilities near a station (e.g. parking) of the invention of Asai et al. because doing so would allow the method to find a route from the current location to its nearby station and parking lot information for the nearby station (see Asai et al., Column 7, lines 35-60). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. (US 2015/0045068 A1), in view of Aïvodji (Aïvodji, Ulrich Aïvodji, et al. "Meeting points in ridesharing: A privacy-preserving approach." Transportation Research Part C: Emerging Technologies 72 (2016): 239-253), in further view of Rander et al. (US 2017/0344010 A1).
Regarding claim 2, which is dependent of claim 1, the combination of Soffer et al. and Aïvodji discloses all the limitations in claim 1. Soffer et al. further comprising: 
acquiring current position information of the plurality of users (Paragraph 0095, PDA22 obtains user location information, at a location sensing step 140. This information is typically provided by location manager 60, using inputs from positioning sensors 57, such as a GPS or WiFi receiver);
deriving, when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time, for the meeting place provisionally set each time in the provisionally setting (Paragraph 0047, A “target” may be a desired object, such as a meeting the user is supposed to attend, a commercial establishment, or a point of interest; or it may be an item to avoid (exemplified by target 48 in map 30), such as a traffic jam or a person to whom the user is known to be hostile; Paragraph 0054, The “targets” of relevance to user 32 at any given time and in any given place will vary depending on the cognitive and contextual state of the user. This state may be represented by a vector of values, which PDA 22 computes, maintains, and updates continually; Paragraph 0055, Possible elements of the user state vector are listed in the table below: Early/late/on time), …
…
Soffer et al. discloses all the limitations above, a meeting place (Paragraph 0062), and optimizing geo-spatial and price considerations (Paragraph 0043). Although Soffer et al. discloses optimizing geo-spatial and price considerations, Soffer et al. does not specifically disclose the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination, and newly calculating the sum of the travel costs and the join costs of the respective users; and formally setting, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place.
However, Aïvodji discloses the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare2SP-SPandPriv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost), and … calculating the sum of the travel costs and the join costs of the respective users (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare2SP-SPandPriv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost); 
and formally setting, based on a plurality of sums … calculated, a … meeting place (Abstract, lines 3-6, Recent ridesharing approaches help to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider) ....
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place based on optimizing geo-spatial and price considerations of the invention of Soffer et al. to further incorporate wherein setting a meeting place is based on a plurality of calculated sums (e.g. sum of the travel cost of each user to get to the meeting place, the join cost, and the shared cost from the meeting place to the destination) of the invention of Aïvodji because doing so would allow the method to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider) (See Aïvodji, Abstract). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Soffer et al. discloses when there is a specific user thought to be unable to arrive at the meeting place based on location information. The combination of Soffer et al. and Aïvodji discloses setting a meeting place based on the travel cost of each user. Although the combination of Soffer et al. and Aïvodji discloses all the limitations above, the combination of Soffer et al. and Aïvodji does not specifically disclose formally setting, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place. 
However, Rander et al. discloses acquiring current position information of the plurality of users (Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses); 
deriving, when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time, for the meeting place provisionally set each time in the provisionally setting (Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses. In some aspects, the detected location of the user may not exactly correlate with the inputted pick-up location by the user. For example, the user may input a location that is twenty or thirty meters from where the user is actually located. According to examples, in detecting the user, the rendezvous logic 185 can dynamically override the ranking of options and prioritize options closer to the user's actual location. For example, as the rendezvous logic 185 dynamically performs the cost analyses for each option (e.g., based, at least in part, on the inputted location by the user), the rendezvous logic 185 can detect the requesting user. As the SDV 100 continues through the pick-up area, the rendezvous logic 185 can override the rankings, and restructure the probability calculations based on the actual location of the user, as opposed to the inputted location), the travel cost of each user required for traveling from the current position of the user through the meeting place … (Paragraph 0014, For example, as the SDV approaches the pick-up area, the SDV can make the availability determinations based on encounter time (e.g., first encountered options first) and calculate a probability of whether a higher ranked available option will be encountered in relation to a current option. Thus, if an available low ranked option is encountered first, in certain conditions the SDV may disregard the option and hold out for a higher ranked available option. Such a hierarchical selection process can be performed by the SDV as a number of cost probability calculations with primary concerns corresponding to a successful pick-up on the first attempt, time delta between the SDV stopping and the user entering the SDV (e.g., walking time), distance between the location option and the inputted pick-up location or actual location of the requesting user, and potential hindrance on traffic), and newly calculating the sum of the travel costs and the join costs of the respective users (Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses. In some aspects, the detected location of the user may not exactly correlate with the inputted pick-up location by the user. For example, the user may input a location that is twenty or thirty meters from where the user is actually located. According to examples, in detecting the user, the rendezvous logic 185 can dynamically override the ranking of options and prioritize options closer to the user's actual location. For example, as the rendezvous logic 185 dynamically performs the cost analyses for each option (e.g., based, at least in part, on the inputted location by the user), the rendezvous logic 185 can detect the requesting user. As the SDV 100 continues through the pick-up area, the rendezvous logic 185 can override the rankings, and restructure the probability calculations based on the actual location of the user, as opposed to the inputted location); 
and formally setting, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place (Paragraph 0049, According to examples provided herein, the cost analysis may be performed by the rendezvous logic 185 for each option in the options set 177 as they are encountered, and until the rendezvous logic 185 calculates a probability, corresponding to a currently encountered pick-up location option, that does not exceed the threshold. In other words, when the SDV 100 approaches a specific pick-up location option in the options set 177 in which the probability of a better future option is below the threshold, the rendezvous logic 185 can instruct the vehicle control 128 to pull over and/or stop at the currently encountered pick-up location option. Thus, when the SDV 100 enters the pick-up area, and the sensors 101, 103 begin detecting the pick-up location options, the rendezvous logic 185 can dynamically identify availability of encountered options and, if available, can dynamically calculate the probability of encountering a better option without having to perform a loop around action for a second attempt. Accordingly, the rendezvous logic 185 can perform this hierarchical selection operation in order to converge on an optimal pick-up location from the options set 177; Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses. In some aspects, the detected location of the user may not exactly correlate with the inputted pick-up location by the user. For example, the user may input a location that is twenty or thirty meters from where the user is actually located. According to examples, in detecting the user, the rendezvous logic 185 can dynamically override the ranking of options and prioritize options closer to the user's actual location. For example, as the rendezvous logic 185 dynamically performs the cost analyses for each option (e.g., based, at least in part, on the inputted location by the user), the rendezvous logic 185 can detect the requesting user. As the SDV 100 continues through the pick-up area, the rendezvous logic 185 can override the rankings, and restructure the probability calculations based on the actual location of the user, as opposed to the inputted location).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for setting a meeting place based on the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination of the invention of Soffer et al. and Aïvodji to further incorporate setting, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place does not exceed a cost threshold of the invention of Rander et al. because doing so would allow the method to perform a cost analysis for each option in the options set 177 as they are encountered, and until the rendezvous logic 185 calculates a probability, corresponding to a currently encountered pick-up location option, that does not exceed the threshold (See Rander et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, which is dependent of claim 3, the combination of Soffer et al. and Aïvodji discloses all the limitations in claim 3. Soffer et al. further comprising a position information acquirer configured to acquire current position information of the plurality of users (Paragraph 0095, PDA22 obtains user location information, at a location sensing step 140. This information is typically provided by location manager 60, using inputs from positioning sensors 57, such as a GPS or WiFi receiver), wherein: 
	when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time (Paragraph 0047, A “target” may be a desired object, such as a meeting the user is supposed to attend, a commercial establishment, or a point of interest; or it may be an item to avoid (exemplified by target 48 in map 30), such as a traffic jam or a person to whom the user is known to be hostile; Paragraph 0054, The “targets” of relevance to user 32 at any given time and in any given place will vary depending on the cognitive and contextual state of the user. This state may be represented by a vector of values, which PDA 22 computes, maintains, and updates continually; Paragraph 0055, Possible elements of the user state vector are listed in the table below: Early/late/on time), …; 
…
Soffer et al. discloses all the limitations above, a meeting place (Paragraph 0062), and optimizing geo-spatial and price considerations (Paragraph 0043). Although Soffer et al. discloses optimizing geo-spatial and price considerations, Soffer et al. does not specifically disclose the calculation unit derives, for the meeting place provisionally set each time by the provisional setting unit, the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination, and newly calculates the sum of the travel costs and the join costs of the respective users; and the formal setting unit formally sets, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place.
However, Aïvodji discloses the calculation unit derives, for the meeting place provisionally set each time by the provisional setting unit, the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare2SP-SPandPriv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost), and … calculates the sum of the travel costs and the join costs of the respective users (Page 249, 6.2 Experimental Results, lines 1-4, To qualitatively compare2SP-SPandPriv-2SP-SP, we define a common ridesharing cost as a function of the time each user spends to reach the pick-up location, the waiting time, the time they spend together on the shared path and the time each of them uses to reach final destination from the drop-off location. More formally the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost); 
and the formal setting unit formally sets, based on a plurality of sums … calculated, a … meeting place ...
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information processing method to determine a meeting place based on optimizing geo-spatial and price considerations of the invention of Soffer et al. to further incorporate wherein setting a meeting place is based on a plurality of calculated sums (e.g. based on calculated travel cost of each user) of the invention of Aïvodji because doing so would allow the method to identify interesting meeting points to improve the efficiency of the ridesharing service (i.e., the best pick-up and drop-off points so that the travel cost is competitive for both driver and rider) (See Aïvodji, Abstract). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Soffer et al. discloses when there is a specific user thought to be unable to arrive at the meeting place based on location information. The combination of Soffer et al. and Aïvodji discloses to provisionally set a meeting place based on the travel cost of each user. Although the combination of Soffer et al. and Aïvodji discloses all the limitations above, the combination of Soffer et al. and Aïvodji does not specifically disclose the formal setting unit formally sets, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place.
However, Rander et al. discloses a position information acquirer configured to acquire current position information of the plurality of users (Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses), wherein:
	when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time (Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses. In some aspects, the detected location of the user may not exactly correlate with the inputted pick-up location by the user. For example, the user may input a location that is twenty or thirty meters from where the user is actually located. According to examples, in detecting the user, the rendezvous logic 185 can dynamically override the ranking of options and prioritize options closer to the user's actual location. For example, as the rendezvous logic 185 dynamically performs the cost analyses for each option (e.g., based, at least in part, on the inputted location by the user), the rendezvous logic 185 can detect the requesting user. As the SDV 100 continues through the pick-up area, the rendezvous logic 185 can override the rankings, and restructure the probability calculations based on the actual location of the user, as opposed to the inputted location), the calculation unit derives, for the meeting place provisionally set each time by the provisional setting unit, the travel cost of each user required for traveling from the current position of the user through the meeting place … (Paragraph 0014, For example, as the SDV approaches the pick-up area, the SDV can make the availability determinations based on encounter time (e.g., first encountered options first) and calculate a probability of whether a higher ranked available option will be encountered in relation to a current option. Thus, if an available low ranked option is encountered first, in certain conditions the SDV may disregard the option and hold out for a higher ranked available option. Such a hierarchical selection process can be performed by the SDV as a number of cost probability calculations with primary concerns corresponding to a successful pick-up on the first attempt, time delta between the SDV stopping and the user entering the SDV (e.g., walking time), distance between the location option and the inputted pick-up location or actual location of the requesting user, and potential hindrance on traffic), and newly calculates the sum of the travel costs and the join costs of the respective users (Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses. In some aspects, the detected location of the user may not exactly correlate with the inputted pick-up location by the user. For example, the user may input a location that is twenty or thirty meters from where the user is actually located. According to examples, in detecting the user, the rendezvous logic 185 can dynamically override the ranking of options and prioritize options closer to the user's actual location. For example, as the rendezvous logic 185 dynamically performs the cost analyses for each option (e.g., based, at least in part, on the inputted location by the user), the rendezvous logic 185 can detect the requesting user. As the SDV 100 continues through the pick-up area, the rendezvous logic 185 can override the rankings, and restructure the probability calculations based on the actual location of the user, as opposed to the inputted location); 
and the formal setting unit formally sets, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place (Paragraph 0049, According to examples provided herein, the cost analysis may be performed by the rendezvous logic 185 for each option in the options set 177 as they are encountered, and until the rendezvous logic 185 calculates a probability, corresponding to a currently encountered pick-up location option, that does not exceed the threshold. In other words, when the SDV 100 approaches a specific pick-up location option in the options set 177 in which the probability of a better future option is below the threshold, the rendezvous logic 185 can instruct the vehicle control 128 to pull over and/or stop at the currently encountered pick-up location option. Thus, when the SDV 100 enters the pick-up area, and the sensors 101, 103 begin detecting the pick-up location options, the rendezvous logic 185 can dynamically identify availability of encountered options and, if available, can dynamically calculate the probability of encountering a better option without having to perform a loop around action for a second attempt. Accordingly, the rendezvous logic 185 can perform this hierarchical selection operation in order to converge on an optimal pick-up location from the options set 177; Paragraph 0050, In certain implementations, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses. In some aspects, the detected location of the user may not exactly correlate with the inputted pick-up location by the user. For example, the user may input a location that is twenty or thirty meters from where the user is actually located. According to examples, in detecting the user, the rendezvous logic 185 can dynamically override the ranking of options and prioritize options closer to the user's actual location. For example, as the rendezvous logic 185 dynamically performs the cost analyses for each option (e.g., based, at least in part, on the inputted location by the user), the rendezvous logic 185 can detect the requesting user. As the SDV 100 continues through the pick-up area, the rendezvous logic 185 can override the rankings, and restructure the probability calculations based on the actual location of the user, as opposed to the inputted location).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for setting a meeting place based on the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination of the invention of Soffer et al. and Aïvodji to further incorporate setting, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place does not exceed a cost threshold of the invention of Rander et al. because doing so would allow the method to perform a cost analysis for each option in the options set 177 as they are encountered, and until the rendezvous logic 185 calculates a probability, corresponding to a currently encountered pick-up location option, that does not exceed the threshold (See Rander et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624